DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/24/2010 with respect to the 35 USC 101 rejection have been fully considered and are persuasive.    The 35 USC 101 rejection has been overcome.
Applicant's arguments filed 5/24/2010 with respect to the prior art rejection have been fully considered but they are not persuasive.    Applicant argues the following main points.
Applicant’s remarks: The Cited Reference Fail To Disclose: "generating, by the computing system, a position estimate for the vehicle within a known map that contains one or more positions of the one or more objects or features, wherein the position estimate is generated based on one or more positional inferences between a relative position of the vehicle and the one or more positions of the one or more objects or features identified in the environment external to the vehicle".  Examiner’s response: These features are well known in the autonomous driving art.   In addition to the citations in the last office action, also see ([0040 - 0051]) of the base reference.
Applicant is again reminded of the examiner note in the prior action requesting thorough review of the references beyond the immediate citations.
The prior art rejection is maintained and this action is final.
Claim Rejections - 35 USC § 102






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Viswanathan (20200201344).
(Claim 1): Viswanathan discloses a computer-implemented method comprising: receiving, by a computing system, data captured by one or more sensors associated with a vehicle (fig. 5, blk 310); identifying, by the computing system, one or more objects or features in an environment of the vehicle based on the data captured by the one or more sensors (fig. 5, blk 320); and generating, by the computing system, a position estimate for the vehicle within a known map based on one or more positional inferences pertaining to the vehicle, the one or more positional inferences pertaining to the vehicle being determined based on the one or more objects or features identified in the environment of the vehicle (fig. 1, blk 20; [0026]; [0028]; [0034]).
(Claim 2): Viswanathan discloses the method of claim 1, wherein the generating the position estimate for the vehicle within the known map comprises identifying a plurality of lanes based on the known map, and determining that the vehicle may be positioned within a first lane of the plurality of lanes based on the one or more objects or features identified in the environment of the vehicle ([0038]).
(Claim 3): Viswanathan discloses the method of claim 2, wherein the one or more objects or features identified in the environment of the vehicle comprise one or more additional vehicles ([0051]).
(Claim 4): Viswanathan discloses the method of claim 3, wherein the identifying one or more objects or features in the environment of the vehicle further comprises determining, for each vehicle of 
(Claim 10): Viswanathan discloses the method of claim 1, further comprising: receiving additional sensor data captured by one or more additional vehicles, wherein the generating the position estimate for the vehicle within the known map is performed further based on the additional sensor data ([0048]).
(Claim 11): Viswanathan discloses a system comprising: at least one processor (fig. 1, blk 24); and  39Docket No. 48JH-280014a memory storing instructions that, when executed by the at least one processor, cause the system to perform (fig. 1, blk 26): receiving data captured by one or more sensors associated with a vehicle (fig. 1, blk 22; fig. 5, blk 310); identifying one or more objects or features in an environment of the vehicle based on the data captured by the one or more sensors (fig. 5, blk 320); and generating a position estimate for the vehicle within a known map based on one or more positional inferences pertaining to the vehicle, the one or more positional inferences pertaining to the vehicle being determined based on the one or more objects or features identified in the environment of the vehicle (fig. 1, blk 20; [0026]; [0028]; [0034]).
(Claim 12): Viswanathan discloses the system of claim 11, wherein the generating the position estimate for the vehicle within the known map comprises identifying a plurality of lanes based on the known map, and determining that the vehicle may be positioned within a first lane of the plurality of lanes based on the one or more objects or features identified in the environment of the vehicle ([0038]).
(Claim 13): Viswanathan discloses the system of claim 12, wherein the one or more objects or features identified in the environment of the vehicle comprise one or more additional vehicles ([0051]).
(Claim 14): Viswanathan discloses the system of claim 13, wherein the identifying one or more objects or features in the environment of the vehicle further comprises determining, for each vehicle of 
(Claim 16): Viswanathan discloses a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising ([0007]): receiving data captured by one or more sensors associated with a vehicle (fig. 1, blk 22; fig. 5, blk 310); identifying one or more objects or features in an environment of the vehicle based on the data captured by the one or more sensors (fig. 5, blk 320); and generating a position estimate for the vehicle within a known map based on one or more positional inferences pertaining to the vehicle, the one or more positional inferences pertaining to the vehicle being determined based on the one or more objects or features identified in the environment of the vehicle (fig. 1, blk 20; [0026]; [0028]; [0034]).
(Claim 17): Viswanathan discloses the non-transitory computer-readable storage medium of claim 16, wherein the generating the position estimate for the vehicle within the known map comprises identifying a plurality of lanes based on the known map, and determining that the vehicle may be positioned within a first lane of the plurality of lanes based on the one or more objects or features identified in the environment of the vehicle ([0038]).
(Claim 18): Viswanathan discloses the non-transitory computer-readable storage medium of claim 17, wherein the one or more objects or features identified in the environment of the vehicle comprise one or more additional vehicles ([0051]).
(Claim 19): Viswanathan discloses the non-transitory computer-readable storage medium of claim 18, wherein the identifying one or more objects or features in the environment of the vehicle further comprises determining, for each vehicle of the one or more additional vehicles, a direction of travel for the vehicle based on the data captured by the one or more sensors ([0038]; [0047]).
Allowable Subject Matter






















Claims 5 – 9, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other objections and or rejections elsewhere in this office action are first overcome.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex C Dunn/Primary Examiner, Art Unit 3663